 1
 2                                                                       JS-6
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9
10     Markus Hopkins          and    Ashley    Case No. 2:18-cv-01625-PJW
       O’Keefe,
11
12               Plaintiffs,                    Order Joint Stipulation and
                                                Order for Dismissal with
13       v.                                     Prejudice
14     Double T Management, and Does 1-
15     10 inclusive,
16               Defendants.
17
18                                      ORDER
19        Based upon the parties’ Stipulation of Dismissal, it is hereby
20   ORDERED that:
21        1. All claims in the above-captioned action are dismissed in their
22            entirety as to all parties, with prejudice; and
23        2. Each party is to bear his, her or its own fees and costs.
24
25   IT IS SO ORDERED.
26
27   Dated: November 13, 2018               _____________________________
28                                          Hon. Patrick J. Walsh
                                            United States Magistrate Judge
